            Case 3:19-cv-08297-LB Document 6 Filed 01/08/20 Page 1 of 2



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11    MARTHA BLAU,                                       ) Case No. 3:19-cv-08297-LB
                                                         )
12                          Plaintiff,                   )
                                                         )
13                                                       ) NOTICE OF VOLUNTARY
                      vs.                                ) DISMISSAL
14                                                       )
      FITBIT, INC., JAMES PARK, ERIC N.                  )
15    FRIEDMAN, LAURA J. ALBER,                          )
      MATTHEW BROMBERG, GLENDA                           )
16    FLANAGAN, BRADLEY M. FLUEGEL,                      )
                                                         )
      STEVEN MURRAY, and CHRISTOPHER                     )
17
      PAISLEY,                                           )
18                                                       )
                              Defendants.                )
19                                                       )
                                                         )
20
            PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
21
     plaintiff Martha Blau (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the
22

23 “Action”) with prejudice. Because this notice of dismissal is being filed with the Court before service

24 by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

25 Action is effective upon the filing of this notice.

26

27

28
                                                  -1-
                                     NOTICE OF VOLUNTARY DISMISSAL
           Case 3:19-cv-08297-LB Document 6 Filed 01/08/20 Page 2 of 2




     Dated: January 8, 2020                  WEISSLAW LLP
 1
                                             Joel E. Elkins
 2
                                             By: /s/ Joel E. Elkins
 3
                                             Joel E. Elkins
 4                                           9107 Wilshire Blvd., Suite 450
                                             Beverly Hills, CA 90210
 5
                                             Telephone: 310/208-2800
 6                                           Facsimile: 310/209-2348
                                                     -and-
 7                                           Richard A. Acocelli
                                             1500 Broadway, 16th Floor
 8                                           New York, NY 10036
                                             Telephone: 212/682-3025
 9
                                             Facsimile: 212/682-3010
10
                                             Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -2-
                              NOTICE OF VOLUNTARY DISMISSAL
